DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-18 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 10-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 10 recites, “a computer program product comprising: one or more computer readable storage” which is directed to ‘software per se’ and it does not fall within one of the four categories of patent eligible subject matter. (See MPEP 2106: Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations).
Claims 10-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 10 and 17 recites computer readable storage media.  The description of the computer readable storage media in the specification does not limit the claim language non-transitory” to the claim. (Kappos Memo 1/26/2010).
Claims 1-9 have been rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of mental processes: receiving a sensor alert, responsive to receiving the sensor alert, responsive to executing the alert solution, determining flight condition, responsive to determining flight condition. This judicial exception is not integrated into a practical application because all of the steps of claim 1 may be performed by a person, discloses initiating an emergency response. The claim(s)does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other elements of the claim that are linked to a practical application. All of the steps of claim 1 are part of the abstract idea, and contain no additionally elements to form a practical application. All of the steps of the method are part of the abstract idea, and contain no additionally elements to form a practical application. Claim 1 does not have additional elements such as a controller of the aircraft or similar. All of the limitations of claim 1 thru 9 may be performed by a person manually, either in their mind, with paper and pencil, or with the aid of a general purpose computer. Dependent claims 2-9 only recite limitations further defining the mental process and recite further data gathering. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-9, are not patent eligible. Appropriate correction required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16546116. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
In the claim 1 of the application discloses “A computer-implemented method on a rotary-wing aircraft comprising: receiving a sensor alert; responsive to receiving the sensor alert, executing an alert solution associated with the sensor alert; responsive to executing the alert solution, determining a flight condition; determining if the flight condition is a crash condition; and responsive to determining the flight condition is a crash condition, initiating an emergency response.”, while in the copending application claim 1 of the patent discloses " A computer-implemented method on an aircraft comprising: receiving a sensor alert from a sensor; responsive to receiving the sensor alert, executing an alert solution associated with the sensor alert through one or more computers including non-transitory computer readable storage mediums on the aircraft; responsive to executing the alert solution, determining flight condition; determining flight condition is a crash condition; and responsive to determining flight condition is a crash condition, deploying a set of parachutes, a set of drogue parachutes being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim further define system while copending claim further does not  define the system of claim 1 is similar/identical/same to the co-pending application claim 1's limitations.
In the claim 10 of the application discloses “A computer program product for a rotary-wing aircraft, comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program program instructions to initiate an emergency response to regulate operation of at least one of a main rotor engine and a tail rotor engine.”, while in the copending application claim 19 of the patent discloses " A computer system comprising: one or more computer processors; one or more non-transitory computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: Amendment Attorney Docket No. 0761-11062-2 Page 3program instructions to receive a sensor alert; responsive to receiving the sensor alert, program instructions to execute an alert solution associated with the sensor alert; responsive to executing the alert solution, program instructions to determine flight condition; program instructions to determine flight condition is a crash condition; and responsive to determining flight condition is a crash condition, program instructions to deploying a set of parachutes, a set of drogue parachutes being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim further define system while copending claim further does not  define the system of claim 10 is similar/identical/same to the co-pending application claim 19's limitations.
In the claim 17 of the application discloses “ A computer system for a rotary-wing aircraft, comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: program instructions to receive a sensor alert; responsive to receiving the sensor alert, program instructions to execute an alert program instructions to turning off the power to at least one of a main rotor engine and a tail rotor engine.”, while in the copending application claim 19 of the patent discloses " while in the copending application claim 19 of the patent discloses " A computer system comprising: one or more computer processors; one or more non-transitory computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: Amendment Attorney Docket No. 0761-11062-2 Page 3program instructions to receive a sensor alert; responsive to receiving the sensor alert, program instructions to execute an alert solution associated with the sensor alert; responsive to executing the alert solution, program instructions to determine flight condition; program instructions to determine flight condition is a crash condition; and responsive to determining flight condition is a crash condition, program instructions to deploying a set of parachutes, a set of drogue parachutes being deployed prior to primary parachutes, the drogue parachutes configured to slow the speed of the aircraft to a speed below performance thresholds of the primary parachutes.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim further define system while copending claim further does not  define the system of claim 17 is similar/identical/same to the co-pending application claim 19's limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 10-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), and further in view of Worsham (US20180354611A1).
	Claim.1 Van discloses a computer-implemented method on a rotary-wing aircraft (see at least abstract, aircraft) comprising: receiving a sensor alert (see at least fig.3-4,  p25, p28, p36-38, crash sensor 220, flight sensor 240); responsive to receiving the sensor alert, executing an alert solution associated with the sensor alert (see at least fig.3-4, 9, p38); responsive to executing the alert solution, determining a flight condition; determining if the flight condition is a crash condition (see at least fig.3-4, 9, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45); and responsive to determining the flight condition is a crash condition (see at least fig.3-4, 9, abstract, deployment criteria, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45), 
Van does not discloses initiating an emergency response.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include initiating an emergency response by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.2 Van does not wherein the emergency program override the flight control system.
However, Worsham discloses wherein the emergency program override the flight control system (see at least fig.3, p20-26, system 201 can monitor other flight parameters and inhibits activation of the protection function when not required or when inappropriate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency program override the flight control system by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.3 Van does not wherein the emergency response regulates the performance of at least one engine.
However, Worsham discloses wherein the emergency response regulates the performance of at least one engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response regulates the 
Claim.4 Van does not wherein the emergency response regulates the performance of a main rotor and a tail rotor of the rotary-wing aircraft.
However, Worsham discloses wherein the emergency response regulates the performance of a main rotor and a tail rotor of the rotary-wing aircraft (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response regulates the performance of a main rotor and a tail rotor of the rotary-wing aircraft by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.5 Van does not wherein the emergency response shuts off the power to at least one of the main rotor engine and the tail rotor engine.
However, Worsham discloses wherein the emergency response shuts off the power to at least one of the main rotor engine and the tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105).

Claim.6 Van does not wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine.
However, Worsham discloses wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.7 Van does not wherein the emergency response increases the speed of rotation of at least one of the main rotor engine the tail rotor engine.
However, Worsham discloses wherein the emergency response increases the speed of rotation of at least one of the main rotor engine the tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response increases the speed of rotation of at least one of the main rotor engine the tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.8 Van does not wherein the emergency response initiates an automation maneuver.
However, Worsham discloses wherein the emergency response initiates an automation maneuver (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-28, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105, p30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response initiates an automation maneuver by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.10 Van discloses a computer program product for a rotary-wing aircraft, comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions (see at least fig.5, p68-70, storage memory, p55, computer processors, that are coupled to a memory)comprising: program instructions to receive a sensor alert (see at least fig.3-4,  p25, p28, p36-38, crash sensor 220, flight sensor 240); responsive to receiving the sensor alert(see at least fig.3-4, 9, p38), program instructions to execute an alert solution associated with the sensor alert(see at least fig.3-4, 9, p40, the crash risk level of the aircraft depends on the flight 
Van does not discloses program instructions to initiate an emergency response to regulate operation of at least one of a main rotor engine and a tail rotor engine.
However, Worsham discloses program instructions to initiate an emergency response to regulate operation of at least one of a main rotor engine and a tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include program instructions to initiate an emergency response to regulate operation of at least one of a main rotor engine and a tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.11 Van does not wherein the emergency response shuts off the power to at least one of the main rotor engine and the tail rotor engine.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response shuts off the power to at least one of the main rotor engine and the tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.12 Van does not wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine.
However, Worsham discloses wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response decreases the speed of rotation of at least one of the main rotor engine and the tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).

However, Worsham discloses wherein the emergency response increases the speed of rotation of at least one of the main rotor engine the tail rotor engine (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-26, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105, p30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response increases the speed of rotation of at least one of the main rotor engine the tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claim.14 Van does not wherein the emergency response initiates an automation maneuver.
However, Worsham discloses wherein the emergency response initiates an automation maneuver (see at least fig.2, p13, system 201 is configured for automation of rotorcraft 101  entry into autorotation system 201 provides a means to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power , 14-18, p24-28, recognizing and confirming an engine failure, actuating tail rotor actuator 127 to collectively change the pitch of tail rotor blades 129, main rotor blades 105, p30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include wherein the emergency response initiates an automation maneuver by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).

Claim.17 Van discloses a computer system for a rotary-wing aircraft, comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors(see at least fig.5, p68-70, storage memory, p55, computer processors, that are coupled to a memory), the program instructions comprising: program instructions to receive a sensor alert(see at least fig.3-4,  p25, p28, p36-38, crash sensor 220, flight sensor 240); responsive to receiving the sensor alert(see at least fig.3-4, 9, p38), program instructions to execute an alert solution associated with the sensor alert; responsive to executing the alert solution, program instructions to determine flight condition; program instructions to determine flight condition is a crash condition (see at least fig.3-4, 9, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45); and  Non-Provisional Specification Attorney Docket No. 0761-11062-2CIP Page 25responsive to determining flight condition is a crash condition(see at least fig.3-4, 9, abstract, deployment criteria, p40, the crash risk level of the aircraft depends on the flight condition of the aircraft, and is based on the flight status information received from flight sensors (e.g., flight sensors 240) on the aircraft, and can further be based on warning signals from aircraft warning systems (e.g. aircraft warning system 250), p45).
Van does not discloses program instructions to turning off the power to at least one of a main rotor engine and a tail rotor engine.
However, Worsham discloses program instructions to turning off the power to at least one of a main rotor engine and a tail rotor engine (see at least fig.2, p13, system 201 is configured for automation 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van to include program instructions to turning off the power to at least one of a main rotor engine and a tail rotor engine by Worsham in order to assist the flight crew of a rotorcraft in maintaining rotor speed following loss of engine power (see Worsham’s abstract).
Claims 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van den Heuvel (US20140277924A1), Worsham (US20180354611A1)  as applied to claims 1 above, and further in view of Hayes (US20200408923A1).
Claim.9 Van and Worsham do not further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission.
However, Hayes discloses further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission (see at least p25, the wireless system, the aircraft (or one or more of the devices thereon) may periodically transmit position information (e.g. coordinates, altitude, and speed) to the serving base station, p45-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Worsham  to include further comprising: transmitting a text communication periodically to a ground control device, wherein time between each text is a 
Claim.16 Van and Worsham do not further comprising: program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission.
However, Hayes discloses further comprising: program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission (see at least p25, the wireless system, the aircraft (or one or more of the devices thereon) may periodically transmit position information (e.g. coordinates, altitude, and speed) to the serving base station, p45-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Worsham  to include further comprising: program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission by Hayes in order to receive fixed position information of a fixed geographic location of a base station, and receive dynamic position information indicative of a three dimensional position of a mobile communication station on an aircraft (see Hayes’s p7).

However, Hayes discloses further comprising: program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission (see at least p25, the wireless system, the aircraft (or one or more of the devices thereon) may periodically transmit position information (e.g. coordinates, altitude, and speed) to the serving base station, p45-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Van and Worsham  to include further comprising: program instructions to transmit a text communication periodically to a ground control device, wherein time between each text is a predetermined amount of time, and wherein the text communication comprises map coordinates and directional coordinates of the aircraft at the time of transmission by Hayes in order to receive fixed position information of a fixed geographic location of a base station, and receive dynamic position information indicative of a three dimensional position of a mobile communication station on an aircraft (see Hayes’s p7).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662